DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4422117 B2.
Regarding claim 1, JP 4422117 B2 (JP 442’) discloses a fuel adapter cover structure (30, 200) of a vehicle (10), comprising: an oil supply port side recessed portion (204), being configured in a recessed shape in a way of surrounding an oil supply port (203), and having a flange (206) projecting outward from an opening end in a recessed shape; a hinge storage portion (51), being configured to store a hinge (33) supporting a fuel lid (34) that opens/closes the oil supply port side recessed portion (204); a cover portion (201), being continuous to the flange  (206) of the oil supply port side recessed portion (204); and an embankment shaped portion (207), being positioned on a side that is closer to a bottom portion in a recessed shape of the oil supply port side recessed portion (204) than the cover portion (201), and configured in a way of being continuous to the cover portion (201) in a plan view; wherein by the cover portion (201), a fixing portion for supporting the hinge to a body is covered from an outside.
Regarding claim 2, wherein the cover portion (201) is disposed one step higher than the flange (206) on an outer side of the vehicle; see figure 9.
Regarding claim 3, wherein the embankment shaped portion (207) is continuous to a side wall configured along the bottom portion of the oil supply port side recessed portion (204), and the embankment shaped portion has a recess portion which surrounds the hinge (33).
Regarding claim 6, wherein the embankment shaped portion (figure 10) comprises:
a top portion which faces the hinge (33) and is inclined toward a bottom portion of the hinge storage portion (51) as directed from the oil supply port side recessed portion  (204) to the hinge storage portion; see figures 9-10.
Regarding claim 7, wherein the embankment shaped portion comprises:
a partition wall  (207) which protrudes from a part of the top portion on the side of the oil supply port side recessed portion; see figures 9-10.
Regarding claim 8, wherein the partition wall (207) is configured with a draft with respect to a mold for injection-molding a fuel adapter cover (201) comprising the oil supply port side recessed portion (204) , the hinge storage portion (51), the cover portion (201), and the embankment shaped portion (207). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4422117 B2 in view of Desai et al. (WO 2015/076898 A1)
JP 442’ discloses all the limitations as applied to claim 1, but is silent as to hinge attached to the housing with a pivot and a seal provided around the periphery to provide an air tight sealing with the vehicle housing.
Regarding claim 4, Desai discloses a hinge arm (103) pivotally supported in a way of pivoting freely by a bracket which is fixed (pivot pin 119) to a side outer panel configuring an outer surface of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of JP 442’ by attaching the hinge to the body with a pivot pin as disclosed by Desai to easily allow the flap (105) to move from an open position to close position or vice versa.
Regarding claim 5, further comprising: a seal portion (106, 116) being arranged at a peripheral edge of the hinge storage portion, wherein the seal portion is configured to seal a space between a wheel house (rear wheel house; see figure 1 of JP 4422’ ) of the body and the peripheral edge by coming into contact with the wheel house.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel filler assembly for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747